Citation Nr: 0727047	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  03-01 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial disability rating in excess of 
30 percent from June 4, 2002 to September 5, 2006, and in 
excess of 50 percent from September 6, 2006, for post-
traumatic stress disorder (PTSD).
 
3.  Entitlement to an increased disability rating for 
keratosis with fungus of the hands and feet, in excess of 10 
percent prior to August 17, 2006, and in excess of 30 percent 
from August 17, 2006.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In an October 2002 rating decision the RO granted service 
connection for PTSD and assigned the disorder an initial 
disability rating of 30 percent, effective June 4, 2002.  The 
veteran perfected an appeal to the Board as to the assigned 
rating.  

In rating decisions of August and October 2004, the RO 
continued a 10 percent evaluation assigned to service-
connected keratosis with fungus of the hands and feet, and 
denied a claim for service connection for hypertension as 
secondary to service-connected diabetes mellitus.  The 
veteran perfected an appeal to the Board as to these denials.  
The veteran later clarified that his claim regarding service 
connection for hypertension was based on the disorder being 
secondary to his service-connected PTSD, and not diabetes 
mellitus.  Through subsequent actions, the appeal to the 
Board of the claim on that basis has been perfected.

In September 2003, the veteran testified at a hearing at the 
RO in Waco, Texas regarding his claim for an initial 
evaluation in excess of 30 percent for PTSD.  In November 
2005, the veteran and his spouse testified before the 
undersigned Veterans Law Judge at the RO in Waco, Texas.  

In an October 2006 rating decision, the RO increased the 
assigned rating for PTSD from 30 to 50 percent, effective 
September 6, 2006; and increased the assigned rating for 
keratosis with fungus, hands and feet from 10 to 30 percent, 
effective from August 17, 2006.  
 
Because the veteran is appealing the original assignment of a 
disability rating following an award of service connection of 
PTSD, that claim essentially involves the propriety of the 
initial disability ratings assigned for PTSD. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999). Since the disability 
ratings assigned during the appeal for PTSD and for keratosis 
with fungus, hands and feet, did not constitute a full grant 
of the benefits sought, the issues concerning the degree of 
disability remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  


FINDINGS OF FACT

1.  Hypertension is not shown in service or within one year 
of service, and is not shown to be related to an in-service 
disease or injury, or a service-connected disorder.

2.  For the period from June 4, 2002 to September 5, 2006, 
the record evidence establishes that the veteran's PTSD is 
productive of impairment with no more than an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

3.  For the period from September 6, 2006, the record 
evidence establishes that the veteran's PTSD is productive of 
impairment with no more than deficiencies in most areas 
resulting in an inability to establish and maintain effective 
relationships.

4.  For the period prior to August 17, 2006, the record 
evidence establishes that the veteran's keratosis with fungus 
of the hands and feet is productive of impairment with 
involvement of more than 40 percent of the entire body. 

5.  For the period from August 17, 2006, the record evidence 
establishes that the veteran's keratosis with fungus of the 
hands and feet is productive of impairment with involvement 
of less than 20 percent of the entire body or of exposed 
areas; and no requirement of systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for hypertension are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006), and as 
amended by 71 Fed. Reg. 52744 (2006) (to be codified at 38 
C.F.R. § 3.310(b)).

2.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD for the period from June 4, 2002 to 
September 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R . §§ 3.655(b), 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2006).
 
3.  The criteria for an initial disability rating of 70 
percent rating for PTSD, but no higher, have been met from 
September 6, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R . §§ 3.655(b), 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2006).

4.  The criteria for a disability rating of 60 percent, but 
no higher, for keratosis with fungus of the hands and feet 
for the period prior to August 17, 2006, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R . §§ 3.655(b), 
4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (as in effect 
prior to and as of August 30, 2002). 

5.  The criteria for a disability rating in excess of 30 
percent for keratosis with fungus of the hands and feet for 
the period from August 17, 2006, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R . §§ 3.655(b), 4.1, 4.3, 
4.7, 4.118, Diagnostic Code 7806 (as in effect prior to and 
as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters in October 2003 
and March 2006.  In those letters, the RO informed the 
veteran of the types of evidence needed in order to 
substantiate his claims of entitlement to service connection 
for hypertension, and to a higher disability rating for the 
claimed service-connected disabilities.  VA has also informed 
the veteran of the division of responsibility between the 
veteran and VA for obtaining that evidence, and VA requested 
that the veteran provide any information or evidence in his 
possession that pertained to such a claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has described the basis for his claim in statements.  The 
claims were subsequently readjudicated and the veteran was 
provided a statement of the case and supplemental statement 
of the case both issued in October 2006.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, to the extent the 
claims are denied, the issue is moot; and to the extent the 
claims are granted, the RO shall be responsible for providing 
adequate notice.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records (including 
examination reports), and statements made in support of the 
veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claims.

II.  Service Connection Claim

The veteran claims entitlement to service connection for 
hypertension, to include as secondary to his service-
connected PTSD.  Service connection may be granted for 
disability which is the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303(a) (2006).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. § 
3.310(a); 71 Fed. Reg. 52744 (2006) (to be codified at 38 
C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a cardiovascular-renal 
disease, including hypertension becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, either though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The claims file includes sufficient medical evidence showing 
a diagnosis of hypertension.  Because the record contains 
competent medical evidence of this current disorder, and no 
evidence to the contrary, the Board concedes the presence of 
such disability.  Therefore, the primary question is whether 
hypertension was incurred in or aggravated by active military 
service; or became manifest to a compensable degree within 
one year of separation from active duty; or as claimed here, 
is shown to be proximately due to, or the result of, a 
service-connected disease or injury, and not due to the 
natural progression of the nonservice-connected disease.  38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a); 71 Fed. Reg. 52744 
(2006) (to be codified at 38 C.F.R. § 3.310(b)); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Service medical records show no indications of any 
hypertension symptomatology.  

Post service medical records material to the adjudication of 
the veteran's claim follow.  During an August 1973 VA general 
examination, the veteran made no complaints referable to 
hypertension.  On examination of the cardiovascular system, 
no abnormalities were found; and blood pressure was measured 
as 130 systolic, and 80 diastolic.  A VA medical certificate 
dated in May 1989 shows that the veteran's blood pressure was 
measured as 134/80.  

The report of VA examination dated in March 1990 records the 
veteran's blood pressure as 160 systolic, and 100 diastolic 
while sitting.  A separate report of VA examination dated 
later in March 1990 records blood pressure as 160/135.  After 
examination, the report contains no referable diagnosis.

Subsequent VA treatment records include hypertension on 
active problem lists, indicating that hypertension was an 
active problem since August 2001.  A June 2003 clinic re-
evaluation record prior to a surgery, lists hypertension as 
an active problem.  During the evaluation at that time blood 
pressure was recorded as 134/70.  That report concluded with 
an assessment of hypertension, adequate control on 
medication.  An August 2004 treatment note shows that the 
veteran's blood pressure was measured as 140/84.  The 
treatment provided made an assessment of hypertension; 
inadequate control on medication.

During an August 2006 VA examination of the veteran's 
hypertension, the examiner noted that the veteran had a 
history of normal blood pressure readings recorded during 
service; and of hypertension since 1990, for which he had 
been on treatment with antihypertensive medications.  The 
examiner noted that the veteran used the term hypertension 
when referring to the stress and anxiety and tension 
associated with his PTSD, and not to the condition of the 
systemic arterial system known as hypertension.  The examiner 
noted that the date of diagnosis of hypertension was in 1990.  

On examination, blood pressure readings included 135/87, 
131/82, 118/91, and 118/91.  Heart size was normal to 
palpation of PMI; tones were regular, with no murmur, gallop, 
or rub; and pulses were good.  The examiner found that there 
were no arteriosclerotic complications of the hypertension 
present.  After examination, the report contains a diagnosis 
of essential hypertension, controlled on medications.  The 
examiner concluded the report with an opinion that the 
medical records contained no evidence of hypertension in 
service or in the first year after service.  The examiner 
also opined that there was no evidence pertaining to the 
veteran or in the medical literature in general to suggest an 
etiological connection between PTSD and essential 
hypertension.  The examiner opined that therefore, it is less 
likely than not that the hypertension can be related to the 
veteran's PTSD.  

In summary, there are no indications of any problem with 
hypertension in service. None of the service medical records 
contain a diagnosis of hypertension, and when the veteran was 
first examined in an August 1973 VA general examination, the 
veteran made no complaints referable to hypertension, and the 
examiner made no relevant findings or diagnosis.  The first 
indication of high blood pressure readings is in the 1990s, 
with a diagnosis of hypertension years after that.  This 
period of time after service ended in August 1968 without 
treatment weighs against the claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

None of the medical evidence suggests a link between any 
current hypertension, and any incident of service.  Further 
there are no opinions or other competent evidence to relate 
the claimed disorder to service.

Moreover, most recently, at the August 2006 VA examination, 
the examiner opined that the veteran's hypertension did not 
have an onset in service, and was not likely related to his 
service-connected PTSD.  Therefore, there is no medical 
evidence establishing that a relationship is possible between 
the claimed disorder and service, to include as due to 
service-connected disability.  Finally, there is no evidence 
of hypertension dated within one year of separation from 
active duty service, such that service connection is 
warranted on a presumptive basis. See 38 C.F.R. §§ 3.307, 
3.309.

Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim that he has hypertension which is related to service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the veteran believes that he has hypertension that is 
related to his military service and/or due to service-
connected disability, he is not shown to be other than a lay 
person.  As such, he has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).




III.  Disability Rating Claims

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The Board notes that regarding the PTSD claim, this is an 
initial rating case, and consideration will be given to 
"staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as here with the claim for an increased 
rating for keratosis with fungus of the hands and feet, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  PTSD

The veteran's PTSD is assigned a disability rating of 30 
percent from June 4, 2002 to September 5, 2006, and 50 
percent from September 6, 2006, under Diagnostic Code 9411.  
According to Diagnostic Code 9411, a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2006).  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under the general rating formula, a 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2006).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  Id.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows a Global Assessment of Functioning 
(GAF) score has been assigned after the filing of the 
veteran's claim for an increase.  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.  However, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

A GAF score from 41 to 50 is defined as serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  A GAF score from 51 to 60 represents moderate 
symptoms, or moderate difficulty in social or occupational 
functioning.  

The medical evidence material to this appeal is summarized 
below.  The report of a VA psychological assessment in May 
2002 shows that the veteran endorsed all PTSD-relevant 
symptoms, including persistent re-experiencing; persistent 
avoidance of stimuli associated with the trauma and numbing 
of general responsiveness; increased arousal; clinically 
significant distress or impairment in social and other areas 
of functioning.  After examination, the report contains a 
diagnosis of PTSD and assigns a GAF score of "ranges from 50 
- 55."

During a January 2004 VA examination, the veteran reported 
being followed by a physician who provided a diagnosis of 
PTSD and depression not otherwise specified; and was also 
previously followed in another program.  He denied any other 
psychiatric treatment or prior inpatient psychiatric 
admissions.  The veteran reported drinking 3 to 4 drinks a 
day.  On examination, the veteran was neatly groomed and 
dressed. He was friendly and cooperative, but a bit tired due 
to sleeping poorly.  His speech was logical and goal directed 
and he had eye contact within normal limits.  His thought 
processes were grossly intact with no report or evidence of 
hallucinations or delusions. He was oriented times three.  
His concentration was intact, and he complained of having 
some difficulty with concentration generally.  His judgment 
and insight were intact; and his mood was moderately 
depressed.  He denied any history of suicidal ideation or 
attempts.  He reported feeling uneasy but not scared.  His 
affect was slightly flat, and he admitted to sleeping poorly.  
He exhibited no problems with memory.  He reported intrusive 
recollection of his combat experiences; avoidance of stimuli, 
crowds, and he was a bit withdrawn and not very connected or 
affectionate with his wife.  He reported having difficulty 
with concentration and irritability, and with startle 
reaction.  The report concludes with a diagnosis of PTSD; and 
the assignment of a current GAF score of 55.

During a February 2005 VA examination for PTSD, the veteran 
was alert and oriented times three.  He appeared to be in no 
acute distress, and seemed quite distant and not engaged.  
His mood was anxious and dysphoric, and his affect was 
restricted, and congruent with his mood.  There was no formal 
thought disorder and associations were tight.  No 
hallucinations, delusions, phobias, or obsessions were 
appreciated.  The veteran had no suicidal or homicidal 
ideations or plans, past or present.  His speech was normal 
and goal directed, however there was a latency in speech that 
the examiner felt was reflecting anxiety and decreased 
concentration.  Psychomotor activity was within normal 
limits.  His recent memory was impaired and concentration was 
slightly impaired.  Otherwise cognitive functions were within 
normal limits except for concrete abstraction of proverbs.  
After examination, the report contains an Axis I diagnosis of 
PTSD with depressive symptoms and alcohol abuse in partial 
remission by history.  The report records a GAF score of 55.

The report of a September 2006 VA examination shows that the 
veteran's wife reported that the veteran had problems with 
heavy alcohol use, extreme social isolation, doing very 
little, being more emotionally withdrawn, a noticeably 
exaggerated startle response, and problems with communication 
with her.  

The veteran reported complaints of having problems sleeping; 
flashbacks; re-experiencing symptoms, with intrusive 
memories; recurrent nightmares; psychological distress and 
physiological reactivity to trauma-related stimuli.  He also 
had avoidance symptoms, including avoidance of thoughts, 
feelings,  conversations, activities, places, people.  He 
also had feelings of social detachment or estrangement from 
others; restricted range of affect; hyper-arousal symptoms;  
irritability or outbursts of anger; difficulty concentrating; 
hyper-vigilance; and exaggerated startle response.  The 
report noted that there was no remission in the symptoms, and 
that medications helped with sleep and some with anger.  The 
veteran had very little contact with people outside of his 
family, and he felt that his family relationship was strong 
but strained.  

On mental status examination, the veteran's mood was 
moderately to severely depressed; and his affect was 
congruent but blunted.  He appeared to be somewhat numb and 
emotionally distant during the session.  His thought 
processes were coherent, logical, and goal directed and there 
were no signs of impairment in thought processes or 
communication.  The veteran showed no signs of delusions or 
hallucinations, and he reported no past problems.  The 
veteran did not report or present any inappropriate behavior.  
The veteran reported no current or past problems with 
suicidal or homicidal ideation or actions.  The veteran 
appeared capable of maintaining minimal personal hygiene, and 
was dressed and groomed appropriately.  He was alert and 
oriented to person, place, and time.  There was no 
substantial evidence of short or long-term memory 
difficulties, except for some possible changes due to 
concentration difficulties.  The examiner did not observe any 
obsessive or ritualistic behaviors.  The veteran's speech was 
clear and understandable, and he reported no past problems 
with panic attacks.  He did seem to be chronically anhedonic 
and with depressive symptoms for many years.  There was no 
evidence of impulse control problems except for verbal 
outbursts when angry.  The veteran did report problems both 
with sleep initiation and maintenance.  The veteran did 
report having heavy alcohol consumption and likely 
dependence.  

The examiner discussed various criteria for PTSD and 
generally found that the veteran met the various criteria.  
After examination, the report contains a diagnosis of PTSD, 
Chronic; and alcohol dependence (by history).  The examiner 
estimated the veteran's GAF score to be 48.  The examiner 
opined that based on the report of steady worsening of 
symptoms and other evidence, that the present severity 
appeared to fall in the severe range.  The examiner noted 
that the veteran clearly exhibited substantial social 
detachment and distancing, and thus social functioning was 
impaired.  

The examiner opined that it seems more likely than not that 
the veteran's functioning in work would be impaired; but it 
would be impossible to conclude without resorting to 
speculation, whether the problems reached a level to prevent 
his ability to work or maintain employment.  Also, however, 
it would be likely that work would have been made 
significantly more difficult as a result of the PTSD-related 
problems.  

1.  Rating in Excess of 30 Percent From June 4, 2002 to 
September 5, 2006

Based on the foregoing, the Board finds that the veteran is 
not entitled to an initial evaluation greater than 30 percent 
for his PTSD during the period from June 4, 2002 to September 
5, 2006.  The clinical evidence of record demonstrates that 
to some extent the veteran has symptoms of sleep impairment, 
anxiety, difficulty with concentration and irritability, 
startle reaction, alcohol abuse, and depressive symptoms.  
 
There is evidence that the veteran may have some of the 
symptomatology needed for an evaluation of 50 percent under 
the regulatory criteria, such as restricted affect and 
disturbances in mood.  However, the VA medical evidence of 
record, as reflected in the May 2002, January 2004, and 
February 2005 VA examination reports, does not reflect that 
the veteran demonstrates the vast majority of the 
symptomatology due to service-connected PTSD needed to meet 
criteria under Diagnostic Code 9411 for a 50 percent rating.  

As reflected in these reports, the medical evidence does not 
reflect that he has circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; or impairment 
in short-term and long-term memory.  Moreover, he was not 
shown to have impaired judgment or abstract thinking.  

The majority of the VA examiners who have examined the 
veteran during the relevant period have assigned a GAF score 
in the range of 55.  The May 2002 examiner, however, opined 
that the score ranges from 50 to 55, and opined that there 
were clinically significant distress or impairment in social 
and other areas of functioning.  Although a score of 50 
indicates serious symptoms, that score is at the upper bound 
to be considered serious, while the rest of the GAF score 
range assigned, of 51 to 55, would indicate moderate symptoms 
or moderate difficulty in social or occupational functioning.  
Again, the other two subsequent examinations concluded with 
the assignment of 55 reflecting solidly moderate symptoms.  

Overall, the evidence during the period from June 4, 2002 to 
September 5, 2006, strongly demonstrates that the veteran has 
experienced no more than an occasional decrease in social and 
work efficiency during that period.  Consequently, the Board 
finds that an initial evaluation in excess of 30 percent is 
not warranted for the service-connected PTSD for the period 
from June 4, 2002 to September 5, 2006.  The GAF scores of 50 
to 55, and of 55 assigned by VA examiners during that period 
supports this conclusion.  These scores generally reflect 
moderate symptoms, which do not correspond to a higher degree 
of social and industrial impairment as required for the 
assignment of a 50 percent or higher disability evaluation. 
Consequently, the Board finds that no more than a 30 percent 
rating is warranted for PTSD from June 4, 2002 to September 
5, 2006.

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an initial 
evaluation in excess of 30 percent for PTSD from June 4, 2002 
to September 5, 2006.  Fenderson, supra.

2.  Rating in Excess of 50 Percent from September 6, 2006

The veteran's reported PTSD symptoms for the period from 
September 6, 2006 include problems with heavy alcohol use, 
extreme social isolation, sleep difficulties, flashbacks, 
intrusive memories, recurrent nightmares, distress, and 
physiological reactivity to trauma-related stimuli.  He 
reported symptoms such as avoidance, social detachment and 
estrangement, restricted range of affect, hyper-arousal, 
irritability, anger, difficulty concentrating, hyper-
vigilance, and exaggerated startle response.  

The examiner in September 2006 opined that there was no 
remission in the symptoms, although medication helped with 
sleep and some with anger.  That examiner made findings such 
as that the veteran's mood was moderately to severely 
depressed, that his affect was congruent but blunted, that 
the veteran seemed chronically anhedonic with depressive 
symptoms for many years.  The examiner also opined that there 
was a steady worsening of symptoms, which appeared to fall in 
the severe range; and that the veteran clearly exhibited 
substantial social detachment and distancing and social 
functioning was impaired.  

Further in this regard, the clinical evidence does show that 
the veteran's symptoms were serious, as reflected in findings 
including the GAF score of 48 assigned during the period from 
September 6, 2006.  That score reflects reflecting serious 
impairment in functioning, and an inability to keep a job.

The clinical record and veteran's statements reflect that he 
meets the criteria for a 70 percent disability rating during 
the period from September 6, 2006.  The Board has considered 
the requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor.  The Board concludes that the objective medical 
evidence and the veteran's statements regarding his 
symptomatology shows disability that more nearly approximates 
that which warrants the assignment of a 70 percent disability 
rating for the period from September 6, 2006.  See 38 C.F.R. 
§ 4.7.

The Board finds that the evidence viewed in its entirety does 
not show PTSD productive of total occupational and social 
impairment for the period from September 6, 2006.  There is 
no evidence of symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The veteran did not have any symptoms ordinarily associated 
with total social and occupational impairment, such as those 
described above.  More importantly, he does not have total 
social and occupational impairment.  He does have 
deficiencies in these areas, but that is contemplated in 
ratings lower than 100 percent.  Therefore, a higher rating 
than 70 percent is not warranted for the period from 
September 6, 2006.

In summary, based on the evidence of record, the Board finds 
that the veteran's PTSD warrants a 70 percent initial 
disability rating, but no more, for the period from September 
6, 2006; as the preponderance of evidence is against an 
initial evaluation in excess of 70 percent for PTSD from that 
date.  Fenderson, supra.

B.  Keratosis With Fungus of the Hands and Feet

The veteran's service-connected keratosis with fungus of the 
hands and feet is evaluated as 30 percent disabling from 
August 17, 2006, and as 10 percent disabling prior to that 
date under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  The 
hyphenated diagnostic code in this case indicates that under 
Diagnostic Code 7899, an unlisted skin disability, keratosis 
with fungus, is the service-connected disorder, and 
dermatitis or eczema, under Diagnostic Code 7806, is an 
analogous residual condition.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
prior to August 30, 2002), a 10 percent rating is warranted 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating 
required exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating was warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
symptoms.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
prior to August 30, 2002).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
August 30, 2002), a 10 percent rating is warranted with at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or, intermittent systemic therapy 
such as corticosteroids or other immuno-suppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period.  A 30 percent rating requires 
involvement of 20 to 40 percent of the entire body or of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).

In the January 2005 statement of the case, the RO recited the 
pertinent diagnostic criteria effective both prior to and as 
of August 30, 2002.  This reflects that the RO treated the 
veteran's claim for an increased rating for his service-
connected skin disorder as pending when the regulations 
pertaining to skin disorders were revised, even though review 
of the claims file does not clearly show this to be the case.  
However, as the RO has so treated the claim, the Board shall 
treat the claim similarly.  Therefore, the veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new criteria, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria. VAOPGCPREC 3-2000; see also 65 Fed. Reg. 33,422 
(2000).

The medical evidence material to the veteran's claim follows.  
During an August 2004 VA examination, the veteran reported 
that since service his keratosis of the hands and feet had 
been constant; and that fungus had been intermittent and was 
now resolved.  The veteran reported using topical treatment 
(urea cream) daily with good response for the keratosis, with 
no side effects; and he had had no treatment for the fungus, 
which has been controlled.  The veteran reported that he had 
had some tenderness over the keratotic areas of the hands on 
sustained pressure such as driving, and no symptoms on the 
feet.  

On examination of the affected areas of skin, the examiner 
noted that there was keratosis in the interphalangeal folds 
of both hands (more than one percent), with some tenderness 
without swelling.  There was mild keratosis (10 percent) on 
the lateral border of each foot, asymptomatic.  The examiner 
noted no scarring.  The examiner described the condition as 
resulting in no disfigurement.  After examination, the 
diagnosis was keratosis of the hands and feet; and history of 
fungus on the hands and feet, resolved.

The report of an April 2005 VA skin examination, the veteran 
reported symptoms of itching, stinging, burning, and pain, 
which he treated with urea cream.  On examination, the extent 
of the disease was the entire cutaneous surface except the 
face and neck.  The examiner made findings of dry "fish 
scale" lesions on the trunk and extremities; and 
hyperkeratosis with fissures of the palms and plantar areas.  
There were no associated systemic manifestations.  The 
diagnosis was ichthyosis.  The examiner commented that the 
ichthyosis was most likely acquired; and that it will persist 
indefinitely and is disabling to a certain extent.  Photos of 
the affected areas accompany the examination report and were 
reviewed by the Board.

The report of an August 2006 VA skin examination noted the 
following.  The veteran had a longstanding history of 
scaling, cracking dry skin of the palms of the hands and 
soles of the feet.  The condition has been given several 
names during and after service, but has persisted in 
essentially the same form all these years.  The condition is 
worse in the cold dry months of winter and better in summer.  
The dry skin (termed ichthyosis by the dermatologist) affects 
not only the soles of the feet and palms of the hands, but 
also the extensor surface of the arms and ventral surfaces of 
the thighs and forelegs.  

During the examination, the veteran reported that the 
condition has been continuous for many years, waxes and 
wanes, improves with use of emollients, and worsens with 
dryness and coldness.  The veteran described current 
treatment as application of an emollient twice daily, and 20 
percent urea twice daily to affected parts, with some benefit 
and no adverse effects.  The veteran reported that in terms 
of treatment during the past twelve-month period, treatment 
was constant.  Local symptoms included cracking, fissuring, 
pain, and sometimes bleeding.  There were no benign or 
malignant neoplasms of the skin, as pain was the main 
symptom.  

On examination, the extent of the disease involved the hands 
and feet, which all showed leathery, dry skin, with whitish 
scaly material in the creases.  There was no bleeding or open 
fissures, and the soles of the feet were hypersensitive to 
even light stroking touch.  There was full fisting and full 
function of the hands and feet, except that it is painful to 
walk barefoot, which alters his barefooted gait.  The 
extensor surface of both elbows are also ichythiotic, as are 
the ventral surfaces of both thighs and legs.  There were no 
open lesions, just dry, xerotic fish scale type skin.  The 
exposed skin involved the palms of both hands: 18 percent of 
the exposed surface.  The total body involvement included the 
palms, soles, arms, and thighs, legs; equal to 20 percent of 
total body surface.  On the right foot, medial arch, there 
was a one cm flat hyperkerototic lesion of 1 mm thickness, 
consistent with plantar callous.  This is exquisitely tender, 
without inflammation or drainage.  There was no scarring; and 
no acne or chloracne.  There was no scarring alopecia.  The 
report concludes with a diagnosis of generalized ichthyosis 
(dry leathery skin), hyperkeratosis of the palms and soles.

1.  Rating in Excess of 10 Percent for the Period Prior to 
August 17, 2006

As reflected in the April 2005 VA skin examination, the 
medical evidence during the period prior to August 17, 2006 
shows  that the veteran's service-connected keratosis with 
fungus of the hands and feet meets the criteria for a rating 
of 60 percent during that period prior to August 17, 2006.  
In the report of that examination, the examiner made findings 
that the disease involved the entire cutaneous surface except 
the face and neck.  The examiner noted there were dry "fish 
scale" lesions on the trunk and extremities; and 
hyperkeratosis with fissures of the palms and plantar areas.  
These findings are productive of involvement of more than 40 
percent of the entire body, which is the criteria for a 60 
percent disability rating under Diagnostic Code 7806 
(effective August 30, 2002).  

A disability rating of 60 percent is the maximum assignable 
under that code under the revised rating criteria, and is in 
excess of the maximum assignable under the previous rating 
criteria of that code.  Therefore, a rating in excess of 60 
percent is not assignable in this case under either version 
of Diagnostic Code 7806.   Therefore, a higher rating than 60 
percent is not warranted for the period prior to  August 17, 
2006.

2.  Rating in Excess of 30 Percent for the Period From August 
17, 2006

As reflected in the August 2006 VA skin examination, the 
medical evidence during the period from August 17, 2006 shows 
that the veteran's service-connected keratosis with fungus of 
the hands and feet does not meet the criteria for a rating in 
excess of 30 percent during that period from August 17, 2006.  

During that examination, the examiner found that the total 
involvement of the skin disease amounted to 20 percent of 
total body surface.  This included involvement of the palms, 
soles, arms, thighs, and legs.  With respect to the total 
area of skin involvement of the disease, in order to warrant 
a 60 percent disability rating, involvement must be of more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected.  The stated examination findings do 
not meet that criteria.  Therefore, a disability rating of 60 
percent is not warranted under Diagnostic Code 7806 based on 
the area of the skin involved.  

There is also no evidence that the service-connected skin 
disease requires constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
The veteran reported treating the skin disease with 
emollients and urea cream, neither of which are systemic 
therapies such as corticosteroids or other immunosuppressive 
drugs.  Therefore, the evidence does not show that the 
condition of the service-connected keratosis with fungus of 
the hands and feet meets the criteria for a rating in excess 
of 30 percent during the period from August 17, 2006.

3.  Other Potentially Relevant Skin Rating Criteria

The Board has considered whether the keratosis with fungus of 
the hands and feet meets the criteria for a rating in excess 
of 60 percent prior to August 17, 2006, or in excess of 30 
percent thereafter, under other potentially relevant skin 
disorder rating criteria.  

Under the rating criteria in effect prior to August 30, 2002, 
the condition does not involve burn scars so Diagnostic Code 
7801 is not applicable.    

Under the revised rating criteria effective as of August 30, 
2002, the following applies.  For the period from August 17, 
2006, the evidence does not show that there are "scars" 
covering an area exceeding 144 square inches; rather there is 
only generalized ichthyosis (dry leathery skin), and 
hyperkeratosis of the palms and soles.  Therefore, a rating 
in excess of 30 percent is not warranted under Diagnostic 
Code 7801.  Under that code, the maximum assignable rating is 
40 percent.  Therefore a higher rating than the 60 percent 
assigned here for the period prior to August 17, 2006, is not 
available.  

Under either version of the skin rating criteria, the 
following applies.  The veteran's skin condition is not shown 
to involve the head, face, or neck, therefore evaluation 
under Diagnostic Code 7800 is not warranted.  The condition 
is already rated in excess of 10 percent, therefore 
evaluation under Diagnostic Codes 7802, 7803 and 7804 does 
not provide a basis for a higher disability rating at any 
time.  38 C.F.R. § 4.118 (as in effect before and from August 
30, 2002).  

The examiner at the August 2006 VA examination noted that it 
was painful for the veteran to walk because of painful skin 
of the soles of the feet, which caused the veteran to alter 
his barefooted gait.  The noted hypersensitive skin of the 
soles of the feet, however, do not constitute the kind of 
musculoskeletal or orthopedic foot disorder based on 
limitation of function of the foot as contemplated under 
relevant diagnostic codes regarding disabilities of the foot.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect 
before and from August 30, 2002); § 4.71a, Diagnostic Codes 
7805, 5276-5284.  Merely, the skin is tender or painful, 
which is addressed in rating criteria for evaluating skin 
conditions and already considered above.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

In sum, the veteran is not entitled to a rating higher than 
that assigned here for his service-connected keratosis with 
fungus of the hands and feet, under any of the potentially 
applicable diagnostic codes.  The Board finds that the 
preponderance of the evidence is against a rating in excess 
of 60 percent prior to August 17, 2006, and in excess of 30 
percent thereafter, for the keratosis with fungus of the 
hands and feet.  38 C.F.R. § 4.3.

C.  Conclusions

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
psychiatric disability reflects so exceptional or unusual a 
disability picture as to warrant the assignment of an initial 
evaluation higher than that provided here on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is 
no indication that the service-connected PTSD results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Entitlement to service connection for hypertension, to 
include on a secondary basis, is denied.   

Entitlement to an initial disability rating in excess of 30 
percent for PTSD for the period from June 4, 2002 to 
September 5, 2006 is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial disability rating of 70 
percent, and no more, for PTSD is granted from September 6, 
2006.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial disability rating of 60 
percent, and no more, for keratosis with fungus of the hands 
and feet, for the period prior to August 17, 2006 is granted.  

Entitlement to a disability rating in excess of 30 percent 
for keratosis with fungus of the hands and feet, for the 
period from August 17, 2006, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


